FILED
                            NOT FOR PUBLICATION                             JAN 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MELVIN KEAKAKU AMINA, husband;                   No. 12-15521
DONNA MAE AMINA, wife,
                                                 D.C. No. 1:10-cv-00165-JMS-
               Plaintiffs - Appellants,          KSC

  v.
                                                 MEMORANDUM*
WMC MORTGAGE CORP.; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and McKEOWN, Circuit Judges.

       Melvin Keakaku Amina and Donna Mae Amina appeal pro se from the

district court’s judgment dismissing their action alleging federal and state law

claims arising from foreclosure proceedings. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion a dismissal for failure to prosecute,

Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion by dismissing with prejudice

the Aminas’ action because the Aminas failed to provide a reasonable explanation

for their repeated failure to file necessary pleadings, appear at multiple court

hearings, and respond to the court’s orders to show cause despite being warned that

their action could be dismissed. See id. at 1384-85 (setting forth factors relevant to

dismissal for failure to prosecute under Fed. R. Civ. P. 41(b) and declining to set

aside dismissal with prejudice absent support for plaintiff’s argument that his

failure to appear at trial was due to a mistake or a misunderstanding).

      Because we affirm the district court’s dismissal for failure to prosecute, we

do not consider the Aminas’ various challenges to certain of the district court’s

interlocutory orders. See id. at 1386 (after a dismissal for failure to prosecute,

interlocutory orders are not appealable regardless of whether the failure to

prosecute was purposeful or negligent).

      The Aminas’ contentions that they fully briefed the district court when they

missed some hearings; that their failure to appear did not prevent a resolution of

the action or deprive defendants of the opportunity to cross-examine them since

none of the missed hearings were “evidentiary;” that they have a right to remain


                                           2                                       12-15521
silent; and that the consequence of missing a hearing should be limited to a waiver

of the right to oral argument, are unpersuasive.

      AFFIRMED.




                                          3                                  12-15521